August 18, 2011 VIA EDGAR AND BY FEDERAL EXPRESS United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C.20549 Attention:Mr. Larry Spirgel, Assistant Director Re:Ceragon Networks LTD. Form 20-F for Fiscal Year Ended December 31, 2010 Filed March 31, 2011 File No. 000-30862 Dear Mr. Spirgel: In connection with the letter dated July 14, 2011 to Ira Palti, President and Chief Executive Officer of Ceragon Networks Ltd. (the “Company”), setting forth certain comments of the staff of the Securities and Exchange Commission (the “Staff”) regarding the above-referenced Annual Report on Form 20-F filed by the Company with the Securities and Exchange Commission, the Company hereby acknowledges and confirms that: · the Company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the Company may not assert Staff comments as a defense in any proceeding initiated by the Commission orany person under the federal securities laws of the United States. Sincerely, /s/ Ira Palti Ira Palti, President and Chief Executive Officer cc: Donna Gershowitz, Adv. Ms. Kathryn Jacobson, Staff Accountant, SEC Ms. Ivette Jean, Assistant Chief Accountant, SEC Jonathan Groff, Esq., Staff Attorney, SEC Ceragon Networks Ltd. 24 Raoul Wallenberg St. Tel Aviv 69718, Israel Tel: +972-3-645-5733 Fax: +972-3-645-5499 www.ceragon.com
